DETAILED ACTION
This action is responsive to the Applicant’s response filed 10/27/21.
As indicated in Applicant’s response, claims 1, 8, 15 have been amended.  Claims 1-15 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Baker, USPubN: 2020/0410090 (herein Baker) in view of Ohmori et al, USPubN: 2019/0064751 (herein Ohmori), Huang, USPubN: 2020/0104650 (herein Huang) and Selvakumar, USPubN: 2020/0356838 (herein Selvakumar) and Qiao et al, USPubN: 2018/0365560 (herein Qiao), further in view of Adjaoute, USPubN: 2016/0071017 (herein Adjaoute), Fei et al, USPubN: 2020/0019492 (herein Fei) and Hittle et al, USPN: 7,117,045 (herein Hittle).
As per claim 1, Baker discloses a method of automating generation of test data and associated configuration data for testing, the method comprising: 
retrieving, by a test data generating system, a test requirement data (operational ensemble subsets - para 0053; para 0106-0107) related to an Application Under Test (AUT- ensemble subsets 102 - Fig. 1; para 0063; application - para 0049); 
translating, by the test data generating system, the test requirement data (see above; ensemble member 402 - Fig. 4) into a plurality of vectors (vector - para 0197; input sensibility, operational ensemble subsets, correlation of the vector of partial derivatives of the function selected ... input vector for the current subset... input derivatives for each ... accepted operational subsets - para 0073; 
providing (Fig. 1, 1A, 1C, 2), by the test data generating system, each of the plurality of vectors as input to a trained Artificial Neural Network (ANN - ANN - artificial neural networks - para 0100; para 0104, 0107) to identify a context associated with the plurality of vectors (target vector ... have low correlation - para 0036; target vectors differ from each other ... ensemble have a low correlation - para 0031; correlation of the vulnerability... of the selected subset - para 0064; Fig. 1C ) based on a plurality of probabilities (ensemble subset, step 102, probability distribution - para 0079; associated probability ... for the ensemble member in step 603 - para 0122);
wherein the plurality of probabilities (each ensemble member, associated probability - para 0122) are generated by the trained ANN (para 0022; Fig. 1 A; para 0032-0033, 0035, 0037, 0059, 0106; associated probability ... for the ensemble member in step 603 - para 0122; boolean vector 603 - Fig. 6; para 0129-0130) using the input (input vector, Boolean vector - para 0106, 0118), 
selecting, by the test data generating system, at least one automation module (select 140 - Fig. 1A) and 
executing, by the test data generating system, the at least one automation module to generate test data (activation 902, 903 - Fig. 9; activation function with a derivative - para 0150; para 0155) and associated configuration data (para 0150-0154; Fig. 10-12; para 0135-0138) for testing (Notel: training data per a neural network - para 0110-0111 - operative (i) via a function-related ensemble member - select 140 - Fig. 1A; Fig. 6 - with selection thereof expressed as representative vector iterated into Boolean vector - para 0118 - and (ii) yielding derivatives - para 0119 - resulting from reads on automation module selected for execution and generating test data - compute derivatives 123 - Fig. 1A; compute 605, Fig. 6; compute 605A - Fig. 7 - and associated configuration data - Fig. 10- 12; propagation - Fig. 6 - based on vector input into training context per a functional selection on a neural network-Fig. 1, 1A; para 0129).
A) Baker does not explicitly disclose retrieving test requirement data as data received from a test plan related to an Application Under Test (AUT)
	Obtaining a target test from an original test plan is shown in Ohmori’s learning framework (Fig. 21-22) and prediction model (para 0114); where a test plan method operates with learning cycles and test, learning database (para 0016, 0061; test result, database - para 0291; para 0305) supporting retrieval of input target and information (input, output, test candidate - para 0308) regarding a predictive solution finding, where test recipe can be retrieved (Fig. 5; para 0112- 0113) to implement cycles of demonstration tests (para 0309-0310) geared for best solution finding, the regression aspect thereof (regression .. .using neural network - para 0216) acquiring neural network type (vector regression - para 0194) recipe data belonging to region-based input and output (para 0270) as part of a prediction process (para 0262-0264, 0287) and corrective measures responsive to results. 
	Hence, cyclic learning and neural type regression testing with retrieval of recipe type information having input and output from a test-related database provided per a test plan framework is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement target testing per Baker so that test requirement data received into the test framework is data received from a test plan related to an Application Under Test (AUT)- as set forth per Ohmori’s test plan and test database environment; because
	scale of complexity in finding a test solution per effect of regression-type, iterative training or backtracking, such as cyclic machine learning set forth above as using neural network vector-based training model or classification of result therefrom when construed from a test plan can be alleviated from the benefit of a pre-established plan that assembles all possible constraints or possibly reuses correlation from input/output as context information from past implementation cycles, test model database or historical parametric or configuration data, the assembling effect thereof proffering a candidate function configuration or test recipe constructed from retrieval of pertinent history/reusable portion that suits or most correlates to a target test function, for use in re- initiating a test or learning cycle, thereby affording the test solution finding not only with effect of reducing implementation resources utilization (or cost) but also with improved performance to a solution finding infrastructure in that past learning can be incorporated selectively into a next series of machine learning (or neural network training) to finetune a functional verification or regression test of an application under test.
B) Nor does Baker explicitly disclose probability generated by the machine learning as
(i) plurality of probabilities generated for each of the plurality of vectors, and
(ii) wherein the plurality of probabilities are values which indicate a probability that each of the plurality of vectors are proximal to an input vector.
As for (i),
	Baker discloses output (or neural derivatives) from running input vector using neural network analytics for training a data set formulated in vectorized sets so that outcomes therefrom in terms of vector output signify a probability measure on achieving a process of maximizing similarity or minimizing difference between input and output (see para 0097) using evaluation of derived vector sets which are to be correlated via regressive learning (para 0155; Fig .9) or via training via the neural network vector input for best classification (para 0149) of likely outcome; that is, the classification having for effect of eliminating of less probable outcomes (or output set that is deemed too diverse from the selected input) being integral to Baker’s vector-based machine learning model or iterative diversity estimation - training of batches whose derivative is being close to zero- para 0150; Fig. 12-13 - is recognized.
	Selection of the best input sets distribution (using repetitive and adaptive vector-based training - para 0098) per Baker use of neural networks for consolidating a diversity sensibility (para 0018, 0019, 0023) so that training outcome is correlated to input set after each derivation per a regressive classification approach (via progressive identification of unchanged output respective to input) is also shown in Huang; that is, analogous to a regression-type classification per Baker correlation of input sensitivity gradient (para 0020, 0023, 0077, 0080-0084, 0088; regression or prediction task - para 0091) by way of training vector, Huang discloses a classification method using a classifier associated with an output layer to generate plural probability vectors (para 0031-0032), where a class of defect is assigned with a probability level (para 0007) in accordance to classification of input set in relation to a given probability outcome (para 0036); hence assigning a input with a given classification level in correlation to the probability vector measure obtained at the output end of a vector-input learning engine is recognized.
	Similar to probability distribution of Baker (para 0079) in relation to error rate and size of input, Ohmori discloses vectorized dimension spaces (para 0086) for seacrhing test condition (para 0050-0051) including input-output relationship determination includes discrepancy caused by selection of input scale versus the distribution achieved at the output, so that increased probability of reaching a solution is based on acquiring a set of input parameters relatively small for the high probability output to be easily found (para 0015, 0049) without incurring distraction by undesirable noises. Hence, finetuning input space to obtain high probabilty and usable vector output is achieved by vector-based machine learning.
	Selvakumar’s LSTM-based ANN also discloses word-embedded machine learning system in problem solving endeavors, where input/output correlation of a neural network (Fig. 6-9) is such that an output vector at the ML output can be subjected to classification whereby a particular input (word in a document, word embedding, vector representation - para 0038) is to belong to a class of the output having a defined probability (para 0023, 0029), including prediction of a word sequence to be measured as probability distribution form over the output vocabulary, where each input element corresponds to a probability predicted for the word (para 0052), the training yielding meaningful response to the input sequence. Hence, correlation between a word input vector representation and an associated vector probability as response to the word element input is recognized.
	Qiao also discloses training per a bi-directional token LSTM neural network feature vector execution model (para 0039), where output cell responsive to a token passed as WordEmbedding Vector input into the feature vector (para 0037-0038; Fig. 2) LSTM engine generates a probability value at the output cell (cell 308 - Fig. 3B) representing a confidence level for the token in question (para 0040), the probability determined from the bidirectional recurrent Neural Network expressing the accuracy metric or precision factor of the evaluation made between token input (of a given natural language - para 0044) and its trained output.
As for (ii),
Proximity between trained output with trained inputs is shown in Adjaoute as a recorded highest similarity measure (para 0232) stored in training database, using a case-based technology or machine learning (para 0045-0046, 0105, 0197) such as vector based analytics (para 0119)
Similar to using vector training set and correlating output values from neural network processes for evaluating a deviation magnitude or probability state of training responses as in Ohmori, Hittle discloses neural network controller operation (see Abstract) where the neural network is executed iteratively with response tracking for determining each time changes and disturbances to the input being measured, via of training runs (using neural network or NN) integrated with additive training input per a learning need at each iteration (col. 3 line 56 to col 4 line 2) reconfigured by a controller that re-evaluates output event (Fig. 12) as a change determined as being greater than a threshold reference, the event indicative a condition of deviation, i.e. the contribution of the output thereby in turn triggering add-in value to the set of input to the NN control process (col. 4 li. 14-20). 	Hence, neural network operating to generate output for evaluating on deviation measure at each iteration to serve as event trigger further alteration to the training input entails progressive detection of dissimilarity or deviation between values expected from input and output; hence regressive type NN training runs to evaluate after each iteration on likelihood that an NN outcome or response is proximal to (or less deviated from) value/state of a training input is recognized.
	In view of Baker use of vector training to support classification of NN outcome or derivatives that consolidate a process to finetune a diversity sensibility analytic regression which is geared to seek out best outcomes being those representative of unchanged (vector) derivatives with respect to a selected vector input, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement
	1) evaluation of probability distribution per Baker’s classification approach so that probability generated by the machine learning or ANN training cycles thereof would be outcome responsive to vector input in terms of plurality of probabilities generated for each of the plurality of input vectors, the correlation between probability vector at the output and a corresponding input vector or input element as set forth per Selvakumar, Huang and Qiao, as well as the selective input size and that of the definite probability outcome per Ohmori NN’s input/output relationship finetuning;
	2) wherein plurality of probabilities are values derived from each of the ANN training cycles and which indicate a probability that each of the plurality of vectors are proximal to an input vector, per the diversity sensibility endeavor and classification of outcome in Baker and for capturing after each application of vector input, a training outcome as in Hittle’s neural network run loops where deviation outcome or disturbancy is being evaluated, the magnitude of the deviation indicative of a probability - as per Ohmori’s NN - or likelihood measure to the effect that instance of NN outcome is proximal to or relatively deviated from a input vector – as per Adjaoute; because
	a) iterative training and regressive correlation to assess or filter expected or probable output comparative to initial construction/selection of a trained input set using this vector-based neural network learning as set forth above would enable proper evaluation on the probability distribution between defined set of trained input and corresponding output, which represents a indicator easing decision making in implementing development functionalities or corrective measures to a problem solving endeavor; i.e. the indicator weight or significance thereof attributable to how a given input (input vector) set can yield or confirm a good likelihood of response (probability output vector) at the output end of the neural network vector correlation engine, which in turn endows the designer of test plan or learning process a level of confidence in narrowing down a selection (or optimizing a size) of input (vector input into a neural network iteration) to achieve an acceptable output (compared to other possibilities, from combined effect of probabilities vector output at the machine learning response end), so that a best correlation ratio between input/output underlying the ANN vector-based probability of distribution would facilitate a designer with effective assignment of tasks, mapping of corrective actions or classification of real-world, concrete information/entities in relevance to vector-represented elements or machine-trained data; and
	b) via evaluation of outcome or derivative from a NN test or training run, the proximal relationship between values of respective quantitative assessment of vector run output and vector input data can indicate at each iteration on attained level (or project on probability) for achieving a maximized similarity - or minimized deviation - between trained vector input and derived vector outcomes, which in turn can indicate a end point to the regression effort for narrowing down on a best fit to diversity sensibility learning in Baker , therefore possibly reducing the training effort and cost in resource utilization relevant to NN regressive stages of machine learning
	C) Nor does Baker explicitly disclose
	(i) selecting by the test data generating system, at least one automation module from a plurality of automation modules stored in a database based on the context, 
	(ii) wherein the context associated with the plurality of vectors is identified based on highest probabilities among the plurality of probabilities; and
(iii) executing, by the test data generating system, the at least one automation module to generate test data (and associated configuration data for testing).
As for (ii)
Deep learning correlating objectives from input/output using target sets from past implementation (para 0050) and configuration data (para 0086) in terms of deriving probabilities assignments (para 0121) to training set expressed as vector bit information (para 0058-0060) correlating diverse targets such as trained Von-Neumann ensemble objectives per effect of ANN techniques or machine learning classifier so that match or divesity measure (para 0194-0197) between the two ensemble subsets (Fig. 1, 1A, 1C) in terms of respective correlation or sensibility to vulnerability (para 0064) establishes a threshold matching (para 0020) or probability statistics representing a success (para 0096) or correlated gradient on performance (construed as sensitivity to vulnerability) between the trained ensemble subsets in the sense that this probability measure entails a model or training (para 0079) being a context aimed to seek a best distribution of statistics for optimizing joint performance (para 0060; Fig. 1C, Fig. 2) of a set of ensemble rather than individiual performance.  Hence achieving a highest level of success associated with the plurality of vectors used with the deep training established via context targeting a correlation probability acceptance by seeking highest probabilities among the plurality of probabilities is recognized (*)
Adjaoute discloses training database to record weighted and revised solution of artificial intelligence cases selected and recorded as having the highest similarity measure (para 0232), using a case-based technology or machine learning (para 0045-0046, 0105, 0197) such as predictive model (Fig. 1; para 0058-0059), vector-based classification (para 0109) for recording and classifying cases (para 0230); hence machine learning in form of artificial classification techniques or vector-based training affording selection of correlation statistic observed as stored context containing a highest similarity measure as case solution selected to persist in a training database is recognized.
As for (iii),
Natural language based data for implementing bidirectional LSTM neural network feature vector learning is shown in Qiao’s prediction model, where test data using the text from storage (database 116) supports model validation technique in statistical assessment of trained data using a SID program loading text and word sensibility (para 0044; Fig. 4A). Hence, use of library to provide test-type configuration or training type dataset associated with neural network training is recognized
As for (i),
	Fei discloses automation code test to support training of words in relation to categorizing text among trained inputs (see Abstract), according to a training tool that obtain manually entered or existing test code (para 0041; Fig. 1) or obtain, for a application to be tested, test script from a test case repository (para 0042), the testing to build a text classifier on basis of probability of prediction per effect of executing a Bayerian model (para 0051; Fig. 3) per instances of selected or newly generated test scripts (para 0053-0055) using training data or vector- based word segments (para 0109; Fig. 18-19) for the purpose of identifying a category having the highest probability (para 0150). 
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement support for probability distribution assessment and code test on trained data per Baker’s vector-based neural network learning so that prediction results, learned data and configuration for relevant vector test is persisted for reuse as per Qiao and Ohmori, the support via effect of automated test code whereby at least one automation module from a plurality of automation modules stored in a database - as per Fei’s repository/DB of test script - is obtained or selected based on the context of correlating input/output as endeavored per Baker’s vector-based probabilty distribution assessment, the repository-based selection of past configuration per identification of a stored cases context bearing the highest correlation of success – as in Adjaoute persisting of highest similiraty cases, or cases with hightest probabilities among the plurality of probabilities computed from vector based correlation techniques as set forth in (*); where said selected automation code data  is configured for executing, by the test data generating system, the at least one automation module to generate test data and associated configuration data (e.g. for testing feasibility between applied input and obtained response as set forth in Fei); because
	configuration of test requirement or prediction model implementation as persisted information in database (such as best solution or cases having the highest correlation probability among other training derived measures) would alleviate scope or reduce extent with which to enlist additional resources for arranging machine learning instances, re-configuring training sets and/or iterative runs (and administrative actions for consolidating a solving endeavor using neural network techniques), and 
	intelligent selection of persisted and retrievable existing test code per reuse of a automation code repository (or test script database) as set forth above would reduce overall cost and optimize regression type of effort in having to regenerate or build test cycle code from scratch, when meta-information and test configuration also persisted in database would help identifying a matching test code (among said automation code database) having parametric requirement or contextual attributes needed to more compliantly expose probabilitic correspondence between a machine learned output and an specific scope, type or quantity of trained input set; i.e. the probability distribution returned from such automation code test bearing a likelihood of response or statistical return that facilitates a designer with effective assignment of tasks, mapping of corrective actions or classification of real-world, concrete information/entities in relevance to vector-represented elements or machine-trained data 
	As per claim 2, Baker does not explicitly disclose (method of claim 1), wherein translating the test requirement data into the plurality of vectors is based on a word to vector model. 
	Word element as part of input sequence formulated into vector-based trained data under a neural network or regressive machine learning is shown in Fei (Fig. 1, 3, Fig. 18-19), in Qiao’s LSTM recurrent NN over natural language (para 0006) using SID program to correlate word input and probability output supporting a classifier using a predictive term sensibilty analytics (para 0044; Fig. 4A, 4B) and in Selvakumar’s prediction approach for word-embedded sequence correlating to probability response at the machine learning vector output (para 0023, 0029, 0038, 0052); hence harnessing test data into vectors on basis of word or natural language element subjected to NN model or regressive learning runs is recognized. 
	Thus, based on nature of application code (Fig. 1; para 0063; application - para 0049) in Baker, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the neural network framework so that domain of application to correlate via regressive learning include text tokens, natural language stream or word related context or type, including configuration by the test data generating system so that the test requirement data is translated into the plurality of vectors based on a word or element of the textual stream - as per Fei, Qiao, Selvakumar from above - submitted to a vector model as set forth with Baker’s vector-based input/output probabitilty assessement approach; because
	input stream can include variety of element of diversity of domain or types, and translating an input stream comprised of word tokens, natural language tokens or word-embedded elements (typical to programming application subjected to tests such as in Baker) into representative vectors would facilitate systematic machine-based using iterative input/outp ut setting by the neural network tool where a statistical significance or measurable likelihood response at the pertinent tool vector output can support classification of a input domain or proper scale down of the input space identified as matching a desired probability return underlying the intended correlation or prediction assessment in usin the learning tool.
	As per claim 4, Baker discloses method as claimed in claim 1 further comprising providing, by the test data generating system, the generated test data and the associated configuration data to an automation testing tool (refer to claim 1) associated with the test data generating system for executing one or more test scenarios (e.g. differentiable function, ensemble members, compute derivatives, first and secondary objectives - Fig. 1A; objective 403A, 403B, 403C - Fig. 4; train a classifier, training set to be data items of selected category, criteria met, NO [Wingdings font/0xE0] for each category label  [Wingdings font/0xE0] training set... of selected category - Fig. 7).
As per claim 8, Baker discloses a test data generating system for automating generation of test data and associated configuration data for testing, the test data generating system comprising a processor; and a memory communicatively coupled to the processor, wherein the memory stores the processor-executable instructions, which, on execution, causes the processor to: 
retrieve a test requirement data from a test plan related to an Application Under Test (AUT); 
translate the test requirement data into a plurality of vectors; 
provide each of the plurality of vectors as input to a trained Artificial Neural Network (ANN) to identify a context associated with the plurality of vectors based on a plurality of probabilities generated for each of the plurality of vectors, 
wherein the plurality of probabilities are generated by the trained ANN using the input, wherein the plurality of probabilities are values which indicate a probability that each of the plurality of vectors are proximal to an input vector; 
select at least one automation module from a plurality of automation modules stored in a database based on the context, wherein the context associated with the plurality of vectors is identified based on highest probabilities among the plurality of probabilities; and 
execute the at least one automation module to generate test data and associated configuration data for testing.
( all of which being addressed in claim 1)
	As per claim 9, Baker discloses (test data generating system of claim 8), wherein the processor translates the test requirement data into the plurality of vectors based on a word to vector model. (refer to rejection of claim 2)
	As per claim 11, Baker discloses (system of claim 8), wherein the processor is further configured to provide the generated test data and the associated configuration data to an automation testing tool associated with the test data generating system for executing one or more test scenarios.
(refer to rejection of claim 4)
As per claim 15, Baker discloses a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor causes a test data generating system to perform operations comprising: 
retrieving a test requirement data from a test plan related to an Application Under Test (AUT); translating the test requirement data into a plurality of vectors; 
providing each of the plurality of vectors as input to a trained Artificial Neural Network (ANN) to identify a context associated with the plurality of vectors based on a plurality of probabilities generated for each of the plurality of vectors, 
wherein the plurality of probabilities are generated by the trained ANN using the input, wherein the plurality of probabilities are values which indicate a probability that each of the plurality of vectors are proximal to an input vector; 
selecting at least one automation module from a plurality of automation modules stored in a database based on the context, wherein the context associated with the plurality of vectors is identified based on highest probabilities among the plurality of probabilities; and 
executing the at least one automation module to generate test data and associated configuration data for testing. 
( all of which being addressed in claim 1 or 8)
Claims 3, 10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Baker, USPubN: 2020/0410090 (herein Baker) in view of Ohmori et al, USPubN: 2019/0064751 (herein Ohmori), Huang, USPubN: 2020/0104650 (herein Huang) and Selvakumar, USPubN: 2020/0356838 (herein Selvakumar) and Qiao et al, USPubN: 2018/0365560 (herein Qiao), further in view of Adjaoute, USPubN: 2016/0071017 (herein Adjaoute), Fei et al, USPubN: 2020/0019492 (herein Fei) and Hittle et al, USPN: 7,117,045 (herein Hittle) and Horelik et al, USPubN: 2019/0253861 (herein Horelik).
As per claim 3, Baker does not explicitly disclose (method as claimed in claim 1) wherein the ANN is trained based on a supervised learning algorithm using historical test requirement data as input and the plurality of automation modules as expected output.
	Use of automation code (test script) as expected realizations of probability outcomes is shown in Fey where test script can be automated retrieved or manually added (para 0053-0055) to support build of a text classifier on basis of probability of prediction per effect of executing a Bayerian model (para 0051; Fig. 3); whereas historical data is shown in Qiao trained neural network as configuration test data in terms of text samples from storage (database 116 - para 0036; see Abstract) in implementing a model validation technique geared for a statistical assessment of trained data using a SID program (para 0037) for loading text and word sensibility (para 0044; Fig. 4A)
	Historical data in terms of stored artificial learning technique solution having the highest statistics is shown in Adjaoute (para 0232; Fig. 24)
	Historical data used in learning is shown in Horelik’s test associated with prediction algorithm (para 0214), the historical data (para 0288) as collection of past characteristics and present sensed information having some time age (para 0077); where training relates to learning of locations (machine learning algorithm), assessing of their accuracy (see Abstract) and classification of the trained input correlated to output realized via a supervised learning approach (para 0058)
	Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement machine learning and finetuning of input/output vector based correlation in Baker’s neural network (ANN) approach, so that requirement data for the ANN is trained based on a supervised learning algorithm - as per Horelik - using historical solution (per Adjaoute) or test requirement data - as set forth in Qiao and Horelik - as input and the plurality of automation modules - as per Fey - as for generating expected output in correlation to the applied test data and vector-based input; because
	machine learning when configured with vector-based implementation of input/output probability correlation and support of programmatic test code as set forth above would be more productive per effect of combining, for instance, automated code configuration with a machine based learning through added supervision, the latter particularly configured with supervised
learning algorithm that would help the neural network framework with capability so as to a) selectively reenlist appropriate matching historical data, past test requirement or characteristics of persisted test data, accordingly identify input set and training data in scope and type specificity commensurate with the characteristics or requirements mapping, and b) automatically select of test code/module (e.g. script repository) susceptible to predict or yielding a most likely outcome expected from the enlisted set of input; and c) using the resulting outcome thereof to implement optimization to a testing endeavor, or corrective measures to achieve a shortest solution path or finding a best fit to the problem in which data is to be modeled, learned and tested via neural network.
	As per claim 10, Baker discloses (system of claim 8), wherein the processor trains the ANN based on a supervised learning algorithm using historical test requirement data as input and the plurality of automation modules as expected output.
	(refer to rationale in claim 3) 
Claims 5-7, 12-14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Baker, USPubN: 2020/0410090 (herein Baker) in view of Ohmori et al, USPubN: 2019/0064751 (herein Ohmori), Huang, USPubN: 2020/0104650 (herein Huang) and Selvakumar, USPubN: 2020/0356838 (herein Selvakumar) and Qiao et al, USPubN: 2018/0365560 (herein Qiao), further in view of Adjaoute, USPubN: 2016/0071017 (herein Adjaoute), Fei et al, USPubN: 2020/0019492 (herein Fei) and Hittle et al, USPN: 7,117,045 (herein Hittle) and Celia et al, USPubN: 2018/0284737 (herein Celia)
As per claim 5, Baker does not explicitly disclose method as claimed in claim 4 further comprising:
monitoring, by the test data generating system, time taken for execution of the one or more test scenarios; and
validating, by the test data generating system, performance corresponding to execution of the one or more test scenarios by comparing the time taken for execution of the one or more test scenarios with a predefined standard execution time.
	Celia discloses data collection for learning on industral large data sets, using neural network (NN) type of analytic tool over the data collection (para 0017, 0035; para 0119; artificial neural networks - para 0335) and vector machine NN, or vector quantization learning (para 0923, 0927), where monitoring of network communication or acquistion streaming includes monitoring (para 0979-0983) of operational conditions, state (para 0978; data acquisition, real time - para 0270) or response to changes (para 0970), reporting point to point sensing of machine/equipment, 1.e. the collected (sensor-based - para 0005) data therefrom enhancing optimization per a model-based machine learing (para 0974) - learning so to improve routing and operative conditions (para 0975, 0976) or to trigger change - the acquired data recorded as legacy or historical data persisted in standardized format (para 0467) and proactively or retroactively used for implementing API based resolution of issues (slow down or sped up - para 0781) related to speed or streaming rate, wher the neural network predictor approach utilizes established standardized value ranges to correlate with predictor value for a categorization of the variables associated with input layer (para 0935) or to govern pattern of a predicted outcome for it to match a standard of deviation (para para 1050, 1060), e.g. said parameter value acquired from sensed predictive delay time (para 1084; time delay neural networks - para 0923, 0947, 0969); hence machine learning and predictive model implementation to observe parameter dataset obtained from monitoring transaction delay values acquired for a neural network assessment equipped with legacy of standardized deviation references entails learning established via operational monitoring of time-based performance and relative comparing of execution metrics, parameters with a standardized value of delay or slowness issue in execution time.
	Therefore, based on the variety of test scenarios in Baker (refer to claim 4) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement correlation model and persisted information to facilitate a best fit resolution using Baker’s machine learning or regression NN assessment so that test scenarios and result collection associated with each instance of learning algorithm includes monitoring, by the test data generating system, time taken - per the monitoring of real-time performance in Cellar’s neural network learning techniques - for execution of the one or more test scenarios; and validating, by the test data generating system, performance corresponding to execution of the one or more test scenarios by comparing the time taken for execution of the one or more test scenarios with a predefined standard execution time - as reference values standardized in Cellar’s support for validating neural network predictor value; because
	performance of test execution and machine learning as implemented with cycles of neural network instances for correlating input/output constitutes a implication to cost affecting overall resources or effort needed for implementing a iterative search of best solution (i.e. best performing operational metrics) underlying a NN prediction algorithm, where performance observable such as time to execute on such test scenarios when compared - via effect of a correlation function by the neural network tool as in Baker establishing probability distributed between input and output behavior - to a known metric reference acting a legacy threshold or standard of acceptable deviation (execution delay value) can help filtering out a test configuration or parametric setting thereof deemed indesirable for cost or performance effectiveness, the filtering or narrowing down effect of a rather large input set - based on said comparing- which in turn would improve likelihood to finalize a real-world input/vector data categorization intended with the machine learning of real-time data, or for assigning proper type of tasks to carry test or corrective actions over a rather specific set or scope of domain input or narrowed down training set in accordance with the very proportion derived from the filtering effect of the ML tool using monitoring and comparative correlation against standardized metrics legacy.
As per claim 6, Baker does not explicitly disclose ( method as claimed in claim 5) further comprising generating, by the test data generating system, a plurality of test reports based on the validation, wherein the plurality of test reports comprises at least one of performance results, test execution status, and test execution statistics.
But reporting of sensor values or predictor variables state reflective of delay or latency (see Celia: para 02576, 0298, 0359, 0546, 0573, 1084, para 0923, 0947), transmission issue or performance metrics constituting observables into a machine learning or a predictor model (using neural network) and learning thereby, based on acquisition of monitored real-time data is shown in Celia in conjunction with the obviousness rationale in claim 5; therefore, generating, a plurality of test reports based on the validation between input/output per a NN correlation instance, the test reports in terms of at least one of performance results, test execution status, and test execution statistics would have been obvious per the teachings by Celia and the reasons attached with the obviousness rationale set forth in claim 5 from above.
	As per claim 7, Baker discloses method as claimed in claim 1, wherein the ANN is further trained based on a plurality of test reports (refer to obvious ANN validation per rationale in claim 6).
	As per claims 12-14, refer to rejection of claims 5-7, respectively.
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Baker consideration of probability correlation between the ensemble sets for proximity measure at the training output vector with an input vector relies on lowest correlation being otherwise a different concern to identifying a context based on highest probabilities among plurality therof being a high correlation as opposed to low correlation in Baker (Applicant's Remarks pg. 11).  The allegation on patentability merits of the now added feature including basis of a context having “highest probabilities among plurality of probabilities” cannot be a prima facie case of rebut as this allegation is deemed premature, and analysis thereby would be deemed largely MOOT.
(B)	Applicants have submitted that neither Hittle nor Huang classification or vector training is about identifying a probability indicative as highest among other vector derivation of proximity in a context of vectors processing that signifies “highest probability among other probabilities” (Applicant's Remarks pg. 12, top).  Reliance on a newly added language for proffering patentability merits is construed as premature and largely moot in view of the adjustment made with the current Office action responsive to the amended language.
(C ) 	Applicants have submitted that neither Ohmori, nor Selvakumar, nor Qiao use of correlation or probability vectors is concerned with any probability value indicative of probability that vectors output are proximal to vector input in accordance to context having “highest probabilities among plurality of probabilities” as claimed (Applicant's Remarks pg. 12-13)
	The argument is considered largely non-prima facie or MOOT as it does not correlate state of actual claim language (i.e. vector correlation context having “highest probabilities among plurality of probabilities”) with the executed state of the correspondng office action. 
	In all, the claims as currently amended and submitted will stand rejected as set forth above in the latest and current Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 20, 2021